Case 1:21-cr-00336-JGK Document 29-1 Filed 06/22/21 Page 1 of 9

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA ‘{Proepesed] Protective Order Eye
Vv. 21 Cr, 336 (JGK)

DRAMION COOMBS,

OLUFEMI NATHANIEL ITIOWE,

TANZANIA HOGAN, and
DEIBI SANCHEZ,

Defendants,

 

 

Upon the application of the United States of America, with the consent of the undersigned
counsel, and the defendant having requested discovery under Fed, R. Crim. P. 16, the Court hereby
finds and orders as follows:

WHEREAS, the Government will make disclosure to the defendant of documents, objects
and information, including electronically stored information (“ESI”), pursuant to Federal Rule of
Criminal Procedure 16, 18 U.S.C. §3500, and the Government’s general obligation to prodiice
exculpatory and impeachment material in criminal cases, all of which will be referred to herein as
“Disclosure Material”;

WHEREAS, the Government’s Disclosure Material in this case may include Confidential -.,
Information that (1) may affect the privacy and confidentiality of individuals; (ii) would impede, if ;
prematurely disclosed, the Government’s ongoing investigation of uncharged individuals; (it)
would risk prejudicial pretrial publicity if publicly disseminated; and (iv) is not authorized to be
disclosed to the public or disclosed beyond that which is necessary for the defense of this criminal

case;

 

 

USDS SDNY

DOCUMENT
ELECTRONICALLY FILED
DOC #:

DATE FILED: (723/202 |

 

 

 

 

 

 

 
Case 1:21-cr-00336-JGK Document 29-1 Filed 06/22/21 Page 2 of 9

WHEREAS, the entry of a protective order in this case will permit the Government to
produce expeditiously Disclosure Material without further litigation or the need for substantial
redactions, and will afford the defense prompt access to such materials, in substantially unredacted
form, which will facilitate the preparation of the defense;

NOW, THEREFORE, FOR GOOD CAUSE SHOWN, IT IS HEREBY ORDERED:

1. Confidential Information shail not be disclosed by the defendant or defense
counsel, including any successor counsel (“the defense”) other than as set forth herein, and shall
be used by the defense solely for purposes of defending this action. The defense shall not post any
Confidential Information on any Internet site or network site to which persons other than the parties
hereto have access, and shall not disclose any Confidential Information to the media or any third
party except as set forth below.

2. Confidential Information may be disclosed by counsel to the following persons
(hereinafter, “Designated Persons”):

(a) The defendant;

(b) Personnel for whose conduct counsel is responsible, i.e., personnel employed
by or retained by counsel, as needed for purposes of defending this action;

(c) Potential witnesses (“Potential Witnesses”) for purposes of defending this
action; and

(d) Such other persons as hereafter may be authorized by the Court.
All Designated Persons to whom Confidential Information is disclosed in accordance with this

provision shall be subject to the terms of this Order, To the extent Confidential Information is

2

 
Case 1:21-cr-00336-JGK Document 29-1 Filed 06/22/21 Page 3 of 9

disclosed to any Designated Persons, defense counsel shall first provide each Designated Person
with a copy of this Order and instruct such Designated Persons that they are bound by the terms
of this Order. Defense counsel shall maintain a record of what information has been disclosed to
which such persons,

3. The Government may designate Disclosure Material as Confidential Information
by labeling such Disclosure Material as “Confidential.”

4, The Government may authorize, in writing, disclosure of Confidential Information
beyond that otherwise permitted by this Order without further Order of this Court.

5. This Order does not prevent the disclosure of any Confidential Information in any

ot iret f Beagrie!
. iv hearing or trial held in this action, or to any judge or magistrate judge, for purposes of this action.

SG
All filings should comply with the privacy protection provisions of Fed, R. Crim. P. 49.1.

6. Except for Confidential Information that has been made part of the record of this
case, the defense shall return to the Government or securely destroy or delete all Confidential
Information, including the seized ESI Confidential Information, within 30 days of the expiration
of the period for direct appeal from any verdict in the above-captioned case; the period of direct
appeal from any order dismissing any of the charges in the above-captioned case; or the granting
of any motion made on behalf of the Government dismissing any charges in the above-captioned
case, whichever date is later, subject to defense counsel’s obligation to retain client files under the

Rules of Professional Conduct. If Confidential Information is provided to any prospective

witnesses, counsel shall make reasonable efforts to seek the return or destruction of such materials.

 

 

 
Case 1:21-cr-00336-JGK Document 29-1 Filed 06/22/21 Page 4 of 9

7. This Order places no restriction on the defendant’s use or disclosure of ESI that

originally belonged to the defendant.

 

 

 
Case 1:21-cr-00336-JGK Document 29-1 Filed 06/22/21 Page 5 of 9

Retention of Jurisdiction

8. The provisions of this Order shall not terminate at the conclusion of this criminal
prosecution and the Court will retain jurisdiction to enforce this Order until the Court orders

otherwise.

AGREED AND CONSENTED TO:

AUDREY STRAUSS
United States Attorney

by: ‘sf Brandon D, Harper Date: is/ May 21, 2021
Brandon D. Harper
Assistant United States Attorney

 

 

 

Date:
James Neuman
Counsel for Dramion Coombs

Date:
Mitchell Elman
Counsel for Olufemi Nathaniel Itiowe

Date:
Lorraine Gauli-Rufo
Counsel for Tanzania

Date:

 

Jesse Siegel
Counsel for Deibi Sanchez

SO ORDERED:

Dated: New York, New York
June? 3, 2021

Sw Lidl

THE HON@RABLE JOHN G. KOELTL
UNITED STATES DISTRICT JUDGE

5

 
Case 1:21-cr-00336-JGK Document 29-1 Filed 06/22/21 Page 6 of 9

Retention of Jurisdiction

8. The provisions of this Order shal! not terminate at the conclusion of this criminal
prosecution and the Court will retain jurisdiction to enforce this Order until the Court orders

otherwise.

AGREED AND CONSENTED TO:
AUDREY STRAUSS
United States Attorney

by: Date:
Brandon D. Harper
Assistant United States Attorney

Date:

 

James Neuman
Counsel for Dramion Coombs

Date:

 

Mitchell Elman
Counsel for Olufemi Nathaniel Itiowe

Ge Date 5/21/2021

Lorraine Gauli-Rufo
Counsel for Tanzania

Date:

 

Jesse Siegel
Counsel for Deibi Sanchez

SO ORDERED;

 

Dated: New York, New York
May __, 2021

 

 

THE HONORABLE JOHN G. KOELTL
UNITED STATES DISTRICT JUDGE

5
Case 1:21-cr-00336-JGK Document 29-1 Filed 06/22/21 Page 7 of 9

. Retention of Jurisdiction

8. The provisions of this Order shall not terminate at the conclusion of this criminal
prosecution and the Court will retain jurisdiction to enforce this Order until the Court orders

otherwise.

AGREED AND CONSENTED TO:

AUDREY STRAUSS
United States Attorney

by: Date:
Brandon D. Harper
Assistant United States Attorney

 

 

Date:
James Neuman
Counsel for Dramion Coombs
Date:
Mitchell Elman
Counsel for Olufemi Nathaniel ltiowe
Date _

 

Lorraine Gault-Rufo
Counsel for Tanzania o

Nw. Ak Date

J esge Siegel
Counsel for Deibi anchor

 

$0 ORDERED:

Dated: New York, New York
May __, 2021

 

THE HONORABLE JOHN G.. KOELTL
UNITED STATES DISTRICT JUDGE

3

 

 

 

 
 

Case 1:21-cr-00336-JGK Document 29-1 Filed 06/22/21 Page 8 of 9

Retention of Jurisdiction
8. The provisions of this Order shall not terminate at the conclusion of this criminal

prosecution and the Court will retain jurisdiction to enforce this Order until the Court orders

otherwise,

AGREED AND CONSENTED TO:

AUDREY STRAUSS
United States Attorney

by: Date:
Brandon D. Harper
Assistant United States Aftorney

 

Date:

 

James Neuman _,

Counsel ee .
oe Date: 6 (ol: ERY

Mitchell Elman
Counsel for Olufemi Nathaniel Itiowe

 

Date:

 

Lorraine Gauli-Rufo
Counsel for Tanzania

Date:

 

Jesse Siegel
Counsel for Deibi Sanchez

SO ORDERED:

Dated: New York, New York
May __, 2021

 

THE HONORABLE JOHN G. KOELTL
UNITED STATES DISTRICT JUDGE

5

 
Case 1:21-cr-00336-JGK Document 29-1 Filed 06/22/21 Page 9 of 9

Retention of Jurisdiction

8. The provisions of this Order shall not terminate at the conclusion of this criminal
prosecution and the Court will retain jurisdiction to enforce this Order until the Court orders

otherwise.

AGREED AND CONSENTED TO:

AUDREY STRAUSS
United States Attorney

by: Date:
Brandon D. Harper
Assistant United States Attorney

Qamez A/atipnan Date: June 4, 2021

Jatfies Neuman
Counsel for Dramion Coombs

 

 

Date:
Mitchell Elman
Counsel for Olufemi Nathaniel Itiowe

Date:
Lorraine Gauli-Rufo
Counsel for Tanzania

Date:

 

Jesse Siegel
Counsel for Deibi Sanchez

SO ORDERED:

Dated: New York, New York
May __, 2021

 

THE HONORABLE JOHN G, KOELTL
UNITED STATES DISTRICT JUDGE

5

 

 
